       Case 2:19-cv-00290-RSL Document 328 Filed 08/21/20 Page 1 of 1




 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 6
      BRUCE CORKER d/b/a RANCHO ALOHA,                  CIVIL ACTION NO. 2:19-cv-00290
 7    et al.,
                                                        ORDER STAYING CASE DEADLINES
 8                    Plaintiffs,                       AS TO DEFENDANT BCC ASSETS,
                                                        LLC
 9    v.
10    COSTCO WHOLESALE CORPORATION, et
      al.,
11

12             Defendants.
13

14

15            Plaintiffs have filed a Notice of Settlement with Defendant BCC Assets, LLC d/b/a
16   Boyer’s Coffee Company Inc. (“BCC”). All case deadlines with respect to BCC are STAYED.
17   This order does not affect any deadlines as applied to any other Defendants.
18

19            Dated this 21st day of August, 2020.

20
                                                         A
21                                                       Robert S. Lasnik
                                                         United States District Judge
22

23

24

25

26

                                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
      ORDER                                                                           250 Hudson Street, 8th Floor
                                                                                       New York, NY 10013-1413
                                                                             Tel. 212.355.9500 • Fax 212.355.9592
